DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 5/9/2022.  Claims 1-6,9-16,26,30,32,33,41,46,and 47 are pending in the application. Claims 2-5,9,12,26, are withdrawn from consideration, being directed to a non-elected invention. Claims 1,6,30,32 and 33 were amended, claims 7 ,8,31 and 40 were canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2022 and 1/30/2022  were filed before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,6,10,11,13-16, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Geistlinger (WO2015161099 A1) in view of  Marga (US 2015/0216216 Al) and further in view of Challakere (US20110301249 A1), all cited by the applicant in an IDS.
Regarding claims 1 and 6, Geistlinger discloses a method of producing a foodstuff the method comprising combining a plant-originated substance ([0061], for example)  with 5% or less by weight of an animal derived ingredient [0111], which meets the claimed limitation of “less than  30% w/w” and overlaps the range in claim 6,  to enhance a meat organoleptic or nutritional property. Applicant has not provided a definition of “hybrid foodstuff”. For purposes of examination, the “hybrid” is considered a foodstuff comprising plant and animal ingredients. Geistlinger does not specifically designate the animal ingredient as “cultured animal cells”. Marga however, discloses  combining cultured animal cells with a plant-originated substance to produce a foodstuff that comprises a plant-originated substance and an amount of cultured animal cells, wherein the cultured animal cells provide protein and other components. Challakere discloses that in culturing animal cells, varying the composition of the growth medium may change the glycoprotein/lipid composition of cell membranes and improve the taste and umami of a protein product composition, and its nutritional composition [0028]. As  both Geistlinger and Marga teach a foodstuff comprising plant originated substances and meat, and Challakere discloses advantageously improving the organoleptic and nutritional properties of cultured animal cells, it would have been obvious to one of ordinary skill in the art to consider combining a plant-originated substance in Geistlinger with cultured animal cells in place of conventional meat derived ingredients that are added therein to provide desired organoleptic and nutritional properties, in a meat alternative product, comprising plant-originated  ingredients, in amounts as recited in claim 7 to achieve an effect as recited in claim 8, namely, to enhance a meat nutritional or organoleptic property, with a reasonable expectation of success.  Geistlinger discloses that the animal derived content in a hybrid foodstuff is 5% or less and in an extended product is below 50% [0114].
Regarding the higher than claimed concentrations of animal cells in compositions in Geistlinger and Marga, it is pointed out that as Challekere discloses potential for culturing animal cells to produce protein products with predetermined properties, it would have been obvious to one of ordinary skill in the art to optimize culture conditions to obtain a protein product comprising animal cells that needs to be applied in an optimized concentration to achieve enhanced organoleptic or nutritional properties in a hybrid product, with a reasonable expectation of success. 
Regarding claim 10, Marga discloses cells from the claimed listing, for example fibroblasts, adipocyte progenitor cells and others [0044][0084].
Regarding claim 11, Geistlinger discloses that the foodstuff has organoleptic properties of chicken, duck, pork or beef as claimed [0113].
Regarding claims 13-15, Geistlinger discloses single cells in in vitro culture [0043].  Challakere discloses that [0022] in culturing cells, the isolation step may result in the isolation of the desired stem cells or  the isolation of the desired stem cells as well as their niche aggregates. Niche aggregates generally refer to clusters of cells that are associated with a particular type of stem cell. Niche aggregates may consist of at least two different types of cells or niche aggregates may consist of three different types of cells, and that niche aggregates facilitate the proliferation and/or differentiation of isolated stem cells. Suitably selecting cell types and lineages to achieve a  desired result is within the technical ability of one of ordinary skill in the art.  
Regarding claim 16, lack of a known health hazardous ingredient in a product is not considered to differentiate   the method of the invention from the art.
Regarding claim 41, a hybrid foodstuff in modified Geistlinger as in claim 1, is not a chip, and the plant-originated substance is not a plant-derived hydrogel.
Claims 30, 32,33  are rejected under 35 USC 103 as being unpatentable over Challakere (US20110301249 A1).
Regarding claim 30, Challakere discloses a method of comprising providing a plant originated substance in the form of a scaffold (claim 22 -for example gluten, pectin, textured vegetable protein, flour), providing cultured stem cells and combining with the scaffold to form a food product (claim 9, [0061],[0062]), sculpted into desired shapes, sizes and forms [0043].  The  product  produced  is a hybrid food product comprising plant originated substance  and cultured cells.
Regarding claim 32, Challakere discloses that sufficient masses of cells are  generated and mixed mechanically with the scaffold [0071].  One of ordinary skill in the art would therefore generate and add an amount of cells sufficient to achieve a desired objective, with a reasonable expectation of success. 
Regarding claim 33, Challakere (claim 22) discloses providing scaffolds that are water immiscible materials (for example hydrogels) in combination with plant-originated materials (for example plant proteins such as gluten, polysaccharides such as pectin), providing cultured stem cells and  combining  the cells with the scaffold.
Claims 1, 6, 10, 11, 13-16, 30,32,33 and 41 are therefore prima facie obvious in view of the art.



Potentially Allowable Subject Matter
Claims 46 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	Claim amendments render the previous rejections under 35 USC 112 moot. 
	Regarding applicant’s comments pertaining to the combination of cited references, and the exemplary concentration of animal cells in Geistlinger and Marga, it  has been previously held  that “"[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))”  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).;“ “[D]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”  
For these reasons, applicant’s arguments are not persuasive. Applicant’s comments regarding Challakere are addressed in the current Office action.
	The prior art does not disclose non-attachment of animal cells to a scaffold. Newly added claims 46 and 47 therefore disclose potentially allowable subject matter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793